Third District Court of Appeal
                               State of Florida

                            Opinion filed May 9, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2052
                         Lower Tribunal No. 17-14434
                             ________________


 Sammie Investments, LLC, a Florida Limited Liability Company,
                                    Appellant,

                                        vs.

                   Strategica Capital Associates, Inc.,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Barbara Areces, Judge.

      Borowski & Traylor, P.A., and T.A. Borowski, Jr., and Darryl Steve
Traylor, Jr., (Pensacola), for appellant.

      Pathman Lewis, LLP, and Aaron W. Tandy, and John A. Moore, for
appellee.


Before SALTER, EMAS, and LINDSEY, JJ.

     LINDSEY, J.
      Sammie Investments, LLC appeals the trial court’s order granting Strategica

Capital Associates, LLC’s motion for temporary injunctive relief rendered in this

breach of contract action. The order directed Sammie to turn over $200,000 of the

proceeds derived from the sale of real property to its counsel to be held in its

counsel’s trust account pending further order of the trial court. Because irreparable

harm does not exist and Strategica has an adequate remedy at law, we reverse the

entry of the temporary injunction.

I.    BACKGROUND

      Strategica sued Sammie and its manager, Mary Moulton, in a six-count

complaint filed on June 15, 2017. Stategica brought three counts against Sammie

for breach of contract, two counts against Ms. Moulton for misrepresentation and

unjust enrichment, and one count against Sammie and Ms. Moulton for declaratory

judgment. Thereafter, on June 21, 2017, Strategica filed a verified emergency

motion for injunctive relief on the basis it provided services and advanced funds on

behalf of Sammie and its affiliated companies and entities (the “Moulton entities”)

in exchange for a twenty percent interest in the profits of Sammie. Strategica

claimed that Sammie’s only asset was its investment in and co-manager position of

9 Mile-NF Joint Venture LLC (“9 Mile”). 9 Mile was purportedly poised to sell

real property (the “9-Mile property”) and Strategica sought the entry of an

injunction to prohibit Sammie from distributing the proceeds of that sale.



                                         2
       Seven days later, Sammie filed a response asserting it did not agree to grant

Strategica an interest in twenty percent of the gross amount it received and argued

that a profits interest in it is separate and distinct from a twenty percent assignment

of the proceeds of its interest in 9 Mile. Ms. Moulton filed an affidavit in support

of Sammie’s response, stating that no written agreement was ever executed by the

parties.

       Although Sammie conceded that Strategica advanced $75,000 for the benefit

of the Moulton entities, it claimed substantial factual disputes existed as to the

alleged agreement’s terms, performance, and remedies. Sammie also asserted it

has other ongoing business activities.        As such, Strategica contended, even

assuming Sammie is correct, there is no basis for the entry of a temporary

injunction because money damages provide an adequate remedy at law and

irreparable harm does not exist where the potential loss is compensable by money

damages.

       On August 3, 2017, the trial court held an evidentiary hearing on

Strategica’s injunction motion.1 The trial court considered an engagement letter


1 Prior to the hearing, on July 3, 2017, Strategica filed an amended complaint,
adding claims against Sammie for breach of implied contract at law and the
imposition of a constructive trust over the funds which correspond to twenty
percent of the profit interest received by Sammie from the sale of the 9 Mile
property and the other amounts due to Strategica under the parties’ alleged
agreement. However, the order entered by the trial court makes no mention of the
constructive trust claim. As such, we decline to address this theory.

                                          3
and a supplemental agreement from September 2015, neither of which is signed

by, or mentions Sammie, as well as emails from November of 2015.                The

engagement letter from Strategica was addressed to Ms. Moulton and James C.

Moulton, who signed the letter as President of Moulton Properties, Inc. and

affiliates. The supplemental agreement was allegedly between Strategica and the

Moulton Entities. The emails include an exchange between Strategica’s executive

vice president, Steven Cook, and its counsel. Mr. Cook testified that although

Strategica exchanged drafts with Sammie, they never reached an agreement on the

disposition of the proceeds of the sale of the 9 Mile property. He further testified

that based on the 9 Mile property closing statement, Strategica is owed “slightly

over $200,000” from the sale. Mr. Cook also opined that Sammie did not have

operations other than this investment in 9 Mile.

      Thereafter, on August 29, 2017, the trial court entered the order granting

Strategica’s motion for temporary injunctive relief, wherein the trial court found

that Strategica satisfied its burden of showing:

             a. the likelihood of irreparable harm and the
                unavailability of an adequate remedy at law based on
                the testimony presented regarding the limited
                resources and operations of [Sammie];
             b. a substantial likelihood of success on the merits based
                on the testimony presented regarding the contract
                formed between [Strategica] and [Sammie];
             c. that the threatened injury to [Strategica] outweighs
                any possible harm to the [Sammie], and
             d. that the granting of the preliminary injunction will not

                                          4
                disserve the public interest.

In its order, the trial court directed Sammie to “immediately deliver up to

$200,000.00 of the proceeds derived from the sale [the 9-Mile property] to its

counsel . . . to be held in counsel’s trust account, until further order of the Court.”

The trial court further required Strategica to obtain a $500 bond and set this

minimal amount based on Strategica’s likelihood of success on the merits. This

timely appeal follows.

II.    JURISDICTION

       This Court has jurisdiction to review the non-final order granting temporary

injunctive relief pursuant to Florida Rule of Appellate Procedure 9.030(b)(1)(B).

See also Fla. R. App. P. 9.130(a)(3)(B) (authorizing district courts of appeal to

review non-final orders that “grant, continue, modify, deny, or dissolve

injunctions, or refuse to modify or dissolve injunctions.”).

III.   STANDARD OF REVIEW

       “The standard of review of trial court orders on requests for temporary

injunctions is a hybrid. To the extent the trial court’s order is based on factual

findings, we will not reverse unless the trial court abused its discretion; however,

any legal conclusions are subject to de novo review.” Bookall v. Sunbelt Rentals,

Inc., 995 So. 2d 1116, 1117 (Fla. 4th DCA 2008) (emphasis added) (citations

omitted). “Although a trial court has broad discretion in granting injunctive relief,



                                          5
it is an extraordinary remedy that requires a clear legal right, free from reasonable

doubt.” Meritplan Ins. Co. v. Perez, 963 So. 2d 771, 776 (Fla. 3d DCA 2007)

(internal quotations omitted).

IV.   ANALYSIS

      To establish entitlement to a temporary injunction, the moving party must

show “the likelihood of irreparable harm; the unavailability of an adequate remedy

at law; the substantial likelihood of success on the merits; the threatened injury to

the petitioner outweighs the possible harm to the respondent; and the granting of

the temporary injunction will not disserve the public interest.” Chevaldina v.

R.K./FL Mgmt., 133 So. 3d 1086, 1089 (Fla. 3d DCA 2014).               Moreover, a

temporary injunction “should be granted only sparingly and only after the moving

party has alleged and proved facts entitling it to relief.” Id. (quoting Liberty Fin.

Mortg. Corp. v. Clampitt, 667 So. 2d 880, 881 (Fla. 2d DCA 1996)). The party

seeking an injunction has the burden of providing competent, substantial evidence

satisfying each element. See SunTrust Banks, Inc. v. Cauthon & McGuigan, PLC.,

78 So. 3d 709, 711 (Fla. 1st DCA 2012).

      The trial court below based its finding of the likelihood of irreparable harm

and the unavailability of an adequate remedy at law on the testimony presented

regarding the limited resources and operations of Sammie. Specifically, the trial

court reasoned that if Sammie does not “have any other assets based on the only



                                          6
testimony provided, then there would be irreparable harm because there would be

nowhere else from where to gain that money. Those monies are not set aside.” As

such, the trial court concluded that “the most [it could do] is enjoin [Sammie] from

somehow not disbursing or otherwise dissipating, [it] would say, $200,000 of

whatever they obtain from the closing from that 9 Mile property. It has been

dispersed [sic] to them. Hopefully, it’s still in an account somewhere.”

      Strategica has failed to meet its burden of proving that it will incur

irreparable harm because it has no adequate remedy at law. As defined by this

Court, “irreparable injury is injury that cannot be cured by money damages.”

Lutsky v. Schoenwetter, 172 So. 3d 534, 534 (Fla. 3d DCA 2015) (citing Grove

Isle Ass'n, Inc. v. Grove Isle Assocs., LLLP, 137 So. 3d 1081, 1092 (Fla. 3d DCA

2014)). And, “[t]he test for unavailability of an adequate remedy at law, under

these requirements, is ‘whether a judgment can be obtained, not whether, once

obtained, it will be collectible.’” Lopez-Ortiz v. Centrust Sav. Bank, 546 So. 2d

1126, 1127 (Fla. 3d DCA 1989) (citations omitted).

      Here, even if Strategica is ultimately successful in establishing entitlement to

the $75,000 purported loan or to twenty percent of Sammie’s profits from the sale

of the 9 Mile property, it will only be entitled to an award of money damages.

Strategica, therefore, has an adequate remedy at law to recover the disputed funds.

Accordingly, because the injury Strategica is attempting to prevent is purely



                                          7
monetary and can be cured by money damages, Strategica will not suffer

irreparable harm.

      As this Court stated in Konover Realty associates, Ltd. v. Mladen:

             It is entirely settled by a long and unbroken line of
             Florida cases that in an action at law for money damages,
             there is simply no judicial authority for an order requiring
             the deposit of the amount in controversy into the registry
             of the court, or indeed for any restraint upon the use of a
             defendant's unrestricted assets prior to the entry of
             judgment. The rule has been specifically applied, as on
             general principles it must be, to an action like this one for
             the recovery of unsegregated earnest money, and is
             unequivocally not affected by the claim that recovery
             upon any subsequently-entered judgment may be made
             difficult by the dissipation or unreachability of the
             debtor's assets.

511 So. 2d 705, 706 (Fla. 3d DCA 1987) (internal citations omitted); see also

Leight v. Berkman, 483 So. 2d 476, 477 (Fla. 3d DCA 1986) (citations omitted)

(“The law is unequivocally established that an injunction against the disposition of

a defendant’s assets simply may not be granted upon the ground that their

preservation is required to satisfy a subsequent money judgment.”); De Leon v.

Aerochago, S.A., 593 So. 2d 558, 559 (Fla. 3d DCA 1992) (“Injunctive relief may

not be used to enforce money damages, or to prevent any party from disposing of

assets until an action at law for an alleged debt can be concluded.” quoting Hiles v.

Auto Bahn Federation, Inc., 498 So. 2d 997, 998 (Fla. 4th DCA 1986)).

V.    CONCLUSION



                                          8
      Because Strategica has suffered no irreparable injury that cannot be cured by

money damages and an adequate remedy at law is available, we reverse the trial

court’s order granting Strategica’s motion for temporary injunctive relief and

remand for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.




                                         9